DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the interview conducted on 10 February 2022. Claims 1-20 remain pending for consideration on the merits.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant's representative, Brent Seitz on 10 February 2021.

The application has been amended as follows: 
Claims 13 and 19 are cancelled.

Claim 14 is incorporated into claim 1. Claim 1 should now read:
 A heat exchange system comprising: a first heat exchanger; a second heat exchanger arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; and a flow control assembly mounted to a main body of the first heat exchanger at an outlet of the first heat exchanger, the flow control assembly configured to allow refrigerant to flow out of 

Claim 20 is incorporated into claim 15. Claim 15 should now read:
A heat exchange system for a vehicle, the heat exchange system comprising: an external heat exchanger configured to transfer heat between refrigerant and ambient air outside the vehicle; an internal heat exchanger configured to transfer heat between refrigerant and air inside a passenger cabin of the vehicle, the internal heat exchanger is arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; a flow control assembly mounted to a main body of the external heat exchanger at an outlet of the external heat exchanger, the flow control assembly configured to allow refrigerant to flow out of the external heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the internal heat exchanger from flowing through the flow control assembly and into the external heat exchanger, the flow control assembly includes a housing defining a passageway having an inlet at the outlet of the external heat exchanger and an outlet; an expansion valve along a refrigerant line extending from the external 

Allowable Subject Matter
Claims 1-12 and 15-18 are allowed.
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1.
Regarding claim 1, the closest prior art is US 20140075972 A1 Heyl et al. (hereafter Heyl). Heyl teaches a heat exchange system ([0011] “The purpose of an embodiment of the present invention is to provide an air conditioning system with an air distribution system”) comprising: a first heat exchanger (heat exchanger or heat register 11) and second heat exchangers (heat exchanger 6 operated as a condenser/gas cooler) arranged in parallel with the first heat exchanger with respect to flow of refrigerant through the heat exchange system; and a flow control assembly (check valve 19) mounted at an outlet of the first heat exchanger (fig 1 shows the check valve 19 at the outlet of the HV heat register 11), the flow control assembly configured to allow refrigerant to flow out of the first heat exchanger through the flow control assembly, and restrict refrigerant that has passed through the second heat exchanger from flowing 
Heyl does not teach the flow control assembly mounted to a main body of the first heat exchanger, wherein the flow control assembly further includes at least one barrier at an interface between the flow control assembly and the outlet to restrict flux from flowing into a passageway defined by the flow control assembly when the flow control assembly is heat staked to the first heat exchanger.
Regarding claim 15, the closest prior art is Heyl, which teaches a heat exchange system for a vehicle ([0011] “The purpose of an embodiment of the present invention is to provide an air conditioning system with an air distribution system”), the heat exchange system comprising: an external heat exchanger (heat exchanger 6) configured to transfer heat between refrigerant and ambient air outside the vehicle ([0067] “In the heat pump mode with air as heat source, the refrigerant undergoes a pressure decrease entering the two-phase region, as it flows through the expansion valve 17 to a pressure level corresponding to the environmental temperature. Subsequently, in the heat exchanger 6 operated as an evaporator, heat is transferred from the environment to the refrigerant”); an internal heat exchanger (heat register 11) configured to transfer heat between refrigerant and air inside a passenger cabin of the vehicle ([0058] “The air which has been suctioned through a blower, which is not shown, is led in the flow direction first via the evaporator 4, subsequently via the heating exchanger 12 and then via the heat register 11, before it flows into the passenger 
Heyl does not teach a flow control assembly mounted to a main body of the external heat exchanger, wherein the flow control assembly further includes at least one barrier at an interface between the flow control assembly and the outlet to restrict flux 

Accordingly, there is no teaching in the prior art of a “the flow control assembly further includes at least one barrier at an interface between the flow control assembly and the outlet to restrict flux from flowing into a passageway defined by the flow control assembly when the flow control assembly is heat staked to the first heat exchanger”. The amount of redesign that would be required to modify Heyl to meet the claimed limitations would not be possible without improper hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290. The examiner can normally be reached Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763